EXHIBIT 10.36

FIRST AMENDMENT TO THE

ALBEMARLE CORPORATION

DIRECTORS’ DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2005)

In accordance with Section 13 of the Albemarle Corporation Directors’ Deferred
Compensation Plan (As Amended and Restated Effective January 1, 2005) (the
“Plan”), the Plan is hereby amended as follows:

 

1. A new Section 2(ee) of the Plan is added to the Plan to read as follows:

“(ee) Additional Discretionary Allocations shall mean the amounts, if any,
allocated to Directors’ Deferred Stock Accounts pursuant to Section 4(h) of the
Plan.”

 

2. Section 2(q) of the Plan is amended to add the following at the end thereof:

“Effective January 1, 2009, Deferred Stock Benefit shall also mean any
Additional Discretionary Allocations made pursuant to Section 4(h) of the Plan.”

 

3. A new paragraph (h) is added to Section 4 of the Plan to read as follows:

“(h) Effective January 1, 2009, the Board may determine in any year to make
Additional Discretionary Allocations to the Deferred Stock Accounts of some or
all of the Directors. Additional Discretionary Allocations, if any, shall be
made solely at the discretion of the Board and the decision to make Additional
Discretionary Allocations in one year shall have no effect on the decision to
make Additional Discretionary Allocations in a succeeding year. Any Additional
Discretionary Allocations made pursuant to this Section 4(h) shall be allocated
to a Director’s Deferred Stock Account and shall be subject to the other
relevant provisions of this Plan.”

 

4. Section 7(a) of the Plan is amended to add the following at the end thereof:

“A Participant’s Deferred Stock Benefit attributable to Additional Discretionary
Allocations shall be credited to the Participant’s Deferred Stock Account as the
number of shares of Common Stock awarded or, if the Additional Allocation is
awarded in cash, shall be credited to the Participant’s Deferred Stock Account
as a number of whole and fractional shares of Common Stock as of the day the
Additional Allocation is granted, based on the Fair Market Value of Common Stock
on the business day preceding that date.”

 

5. The second sentence of Section 7(b) of the Plan is amended to insert the
phrase “, any Additional Discretionary Allocations,” immediately after the
phrase “as if the Compensation deferred by the Participant under the Plan”
therein.

 

6. Section 8 of the Plan is amended to add the following new paragraph (e) at
the end thereof:

“(e) Notwithstanding paragraphs (a) and (b) of this Section 8, that portion of a
Participant’s Deferred Stock Account that is attributable to Additional
Discretionary Allocations and credits thereon shall be distributed in the form
of Common Stock in a lump sum on the first anniversary of the date the
Additional Discretionary Allocation was awarded.”

 

7. Section 9 of the Plan is amended to add the following new paragraph (e) at
the end thereof:

“(e) Notwithstanding the foregoing, the provisions of this Section 9 shall not
apply to Additional Discretionary Allocations and credits thereon.”

 

8. The provisions of this First Amendment shall be effective as of January 1,
2009.

IN WITNESS WHEREOF, the Corporation by its duly authorized officer and with its
seal affixed, has caused these presents to be signed as of this 13th day of May,
2009, pursuant to the approval of the Board of Directors at its meeting on
May 13, 2009.

 

ALBEMARLE CORPORATION

By:

  /s/ Nicole Daniel   Nicole Daniel   Assistant Secretary